Case 5:19-cv-00550-SMH-MLH Document 29 Filed 04/17/20 Page 1 of 1 PageID #: 98



                  IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF LOUISIANA

 DAVID WASHINGTON,

                Respondents,                          Case No. 5:19-CV-00550-SMH-MLH

        v.

 THE PRUDENTIAL INSURANCE
 COMPANY OF AMERICA,

                Defendant.



                                              ORDER

        CONSIDERING THE FOREGOING;

        IT IS HEREBY ORDERED that the above-referenced matter is stayed for 30 days

 pending the finalization of the release and settlement agreement. The Parties shall file a
                           May
 dismissal of the action by April   18 2020
                            xxxx ____,

        Thus done and signed this ______
                                   17    day of _________________,
                                                   April           2020, in Shreveport,

 Louisiana.

                                              _____________________________________
                                              UNITED STATES DISTRICT COURT JUDGE
                                              xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx
